Citation Nr: 1327420	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  03-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disability and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder disability and, if so, whether service connection is warranted. 

3.  Entitlement to a rating in excess of 10 percent for a right elbow disability. 

4.  Entitlement to a rating in excess of 10 percent for a left elbow disability. 

5.  Entitlement to a rating in excess of 10 percent for a lower back disability prior to June 13, 2011, and a rating in excess of 40 percent since. 

6.  Entitlement to service connection for radiculopathy of the bilateral lower extremities. 



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1968, from August 1973 to August 1975, and from March 1978 to May 1991. 

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions by RO in Milwaukee, Wisconsin.  The record shows that the Veteran moved to Kentucky in August 2008, and that the Louisville RO now has jurisdiction over the case.  He has been evaluated as totally disabled due to service connected disabilities since 2005, and has had a 100 percent schedular disability rating since 2007.  

The issues regarding the evaluation of the Veteran's left and right elbow disabilities were the subject of an April 2005 Board hearing by a member of the Board who has since retired.  Those matters, however, was later discussed at a hearing before the undersigned in February 2011, at which the other issues currently on appeal were likewise considered.  

The record also shows the issues on appeal were the subject of a December 2009 Remand, and in a May 2011 decision, the Board again remanded the claim concerning an increased rating for the Veteran's back disability, and the claim for service connection for radiculopathy of the lower extremities.  The Board denied the claims to reopen and for increased ratings for the left and right elbow disabilities.

The Veteran appealed the denied claims to the Court of Veterans Appeals (Court) who granted a joint motion to vacate the Board's adverse decision and remand those issues to the Board for additional development.  These issues, as well as those that had been remanded by the Board in May 2011, are again before the Board.  

In this decision, the Board is reopening the service connection claims, and denying the claim for an increased rating for the back disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disability in a January 2004 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the January 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral shoulder disability. 

3.  Prior to June 13, 2011, the Veteran's back disability was manifested by subjective complaints of constant pain and forward flexion to 90 degrees; the combined range of motion of the thoracolumbar spine was greater than 235 degrees; and, there was no evidence of muscle spasms, guarding, or localized tenderness.  There were no incapacitating episodes as defined by regulation.

4.  Since June 13, 2011, the low back disability has been manifested by forward flexion of the thoracolumbar spine to 90 degrees; incapacitating episodes as defined by regulations, having a total duration of at least 6 weeks is not shown.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied entitlement to service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a bilateral shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for a schedular rating in excess of 10 percent for a lower back disability prior to June 13, 2011, and a rating in excess of 40 percent since, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist under the 
Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for right and left shoulder disabilities is completely favorable, no further discussion is required concerning the VCAA and implementing regulations with respect to these issues.  Consideration of the merits of the claims is deferred pending additional development. 

However, with respect to the Veteran's claim for an increased rating for his back disability, a discussion of VCAA compliance is warranted.  Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in March, April, and July 2007 advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in March 2007 and June 2011 in conjunction with the claim on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected back disability as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  Further, in obtaining the June 2011 VA compensation examination, the Board is also satisfied that there has been compliance with its May 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis for the RO's denial of his claim and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claim for increase.  




New and Material Evidence

The Veteran contends that he is entitled to service connection for a bilateral shoulder disability that is due to his military service.  However, in order to consider the merits of the Veteran's claim for service connection, the Board must first determine if new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection.  For the reasons explained below, the Board finds that new and material evidence has been submitted to reopen the claims.  The reopened service connection claims are discussed in the remand section below.

The Veteran separated from the military in May 1991 after approximately 20 years of military service, and promptly filed a claim for VA disability benefits for his shoulder, reporting that he had experienced shoulder pain while in service.  The Veteran was provided with a VA examination in August 1991 to investigate his shoulder complaints.  At the examination, the Veteran reported having experienced pain for many years in both shoulders.  However, x-rays showed no evidence of bone or joint pathology in either of the Veteran's shoulders, and the Veteran demonstrated full range of motion in both of his shoulders.  The diagnosis entered was simply one of arthralgia in both shoulders. 

The Veteran was initially denied service connection for his shoulders in a January 1992 rating decision. 

In March 1997, the Veteran attempted to reopen his previously denied claim, reporting that he continued to have problems with his shoulders.  The claim was denied by a June 1997 rating decision as it was not shown that the Veteran was receiving any treatment for his shoulders. 

In August 1997, the Veteran wrote a letter indicating that he had recalled receiving treatment for his shoulder during service, and he submitted several service treatment records.  Specifically, in a record from May 1978, the Veteran complained of pain in his right shoulder for a week that was assessed as tendonitis.  X-rays suggested tendonitis or bursitis.  In January 1990, the Veteran presented for treatment of right shoulder pain after sleeping on his shoulder and he was diagnosed with an acromioclavicular ligament strain. 

The Veteran's claim was again denied in a January 1998 rating decision, as his service treatment records were already contained in the claims file, but there was still no medical evidence of a current shoulder disability linked service.  Similar conclusions were made in subsequent rating actions dated in June 2003, and January 2004. 

Therefore, the January 1992, June 1997, January 1998, June 2003, and January 2004 rating decisions are all final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

In June 2007, the Veteran wrote a letter again requesting service connection for his shoulders.  This claim has become the subject of this appeal.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In January 2004, the RO denied reopening the claims because it found there was no evidence that the Veteran had current right and left shoulder disabilities related to his military service.  The RO relied on the prior determination that there was no evidence of a chronic shoulder disability that was related to or otherwise caused by his military service.  Since that rating decision, the evidence received has included records of on-going treatment for shoulder complaints.  Diagnoses have included arthritis (VA treatment records) and tendinitis (2007 VA examination report).  As this evidence of chronic disability was not previously of record, the absence of which was a basis for the prior denials, it is new and material.  

Therefore, the Board finds that new evidence has been received which tends to substantiate an unestablished fact necessary to substantiate the underlying claims, i.e., evidence of current disabilities.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for right and left shoulder disabilities are reopened.

Increased Rating

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's lower back disability is rated as 10 percent disabling until June 13, 2011, and 40 percent as of June 13, 2011, pursuant to DC 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2012).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gain or spinal contour.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

For the rating period prior to June 13, 2011, the Veteran's VA treatment records show his continuous complaints of chronic pain associated with his low back disability.  An April 2007 VA treatment record shows the Veteran was offered physical therapy for his back, which he declined.  There are no objective range of motion findings in these treatment records.  

The Veteran was provided a VA compensation examination in March 2007.  During the examination, it was noted there were no records of any exacerbation or progression of the disease since his last examination.  The Veteran complained of constant pain in the lower back, rated as 2 to 4, out of 10.  The Veteran stated the pain in his lower back mostly remains localized, but he will have an occasional shooting pain across the right buttocks and down the right posterior leg that occurs intermittently during or in between flare ups.  The Veteran was not using a back brace but used a walking cane.  He denied any weakness or loss of bowel or bladder control.  

Upon objective physical examination, the examiner noted flexion to 70 degrees; extension to 30 degrees; right and left lateral extension to 25 degrees; and, right and left lateral rotation to 30 degrees.  The examiner indicated there was pain at the L3 to L5 area before range of motion testing that slightly increased at all degrees noted above.  However, the examiner noted there was no additional weakness, fatigue, or incoordination after three repetitions.  The examiner consequently diagnosed chronic mild degenerative disc disease at L3-L4 with mild degenerative changes.  There was no evidence of acute or chronic radiculopathy.  Finally, there was no indication of incapacitating episodes or neurological abnormalities.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 20 percent rating for his service-connected lumbar spine disability prior to June 13, 2011.  In this regard, the Veteran's forward flexion of the thoracolumbar spine was rated at 70 degrees, which is greater than 60 degrees, as is required for the next higher 20 percent rating.  His combined range of motion is also 210 degrees, which is greater than 120 degrees.  This is evidenced by both the range of motion findings in the March 2007 VA examination.  Therefore, there is simply no basis to assign a rating in excess of 10 percent prior to June 13, 2011.   

Concerning the second period on appeal, there are no additional VA treatment records for this period.  In fact, the only objective evidence pertaining to the Veteran's low back disability is the report of the June 2011 VA examination.  

At the outset of the June 2011 VA examination, the Veteran reported pain going to both hips, and the back of the thighs to knee level when he walks.  He described the pain as moderate constant to severe during a flare.  The Veteran stated he suffered from fatigue and spasms due to his back disability.  He further stated that he uses a bilateral cane to walk, and reports he can walk 4 blocks.  He also reported that he has fallen three times in the past 12 months.  However, he again denied any weakness or loss of bowel or bladder control, but reported one instance of an incapacitating episode in December 2010, which lasted one month.   

Upon physical examination, range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and, right and left lateral rotation to 30 degrees.  The examiner stated there was mild to moderate pain and discomfort in the lower back, however, there was no indication of additional limitations after repetitions.  The examiner noted tenderness in the lower back.  

For the entire period on appeal (including both prior to and from June 13, 2011), the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2012) and 4.45 (2012).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations in March 2007 and June 2011.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2012), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion was noted to be, at its worst, 70 degrees.  In fact, his June 2011 VA examination revealed flexion to 90 degrees, which is indicative of an improvement in his low back disability.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the Court found the Board had failed to address painful motion and the applicability of 38 C.F.R. §4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id.  But, here, the VA compensation examinations did not reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc, that was not already contemplated by the range of motion measurements set forth in the reports.  Thus, a higher rating is not warranted for either rating period on appeal based on limitation of motion even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  As the June 2011 VA examiner noted, there was one incident of an incapacitating episode in December 2010, lasting for one month.  The Board notes that this was reported to the examiner and transcribed into the examination findings.  However, the Veteran's VA treatment records dated in December 2010 do not contain any indication of physician prescribed bed rest during this time, and there is no documentary evidence the Veteran has had incapacitating episodes having a total duration of at least 6 weeks during the past 12 month period.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The Veteran has specifically denied any weakness or loss of bowel or bladder control.  Further, the Veteran was provided an examination in November 2012 to determine whether he suffers from any other neurological manifestations.  During this examination, he was diagnosed with mild incomplete paralysis of the sciatic nerve for the right and left lower extremities.  However, as is discussed in the remand portion below, it remains unclear whether the diagnosed mild incomplete paralysis of the sciatic nerve for the right and left lower extremities is the result of his lower back disability.  

Finally, and although not bound by determinations of other agencies, the Board has considered the Social Security Administration (SSA) records.  The Board notes that the SSA disability determination was based on osteoarthritis and allied disorders.  The SSA records do not specify where the osteoarthritis is located.  Regardless, the current disability ratings assigned for the Veteran's lower back disability contemplate the degree of impairment in earning capacity, if any. 38 C.F.R. § 4.1 (2012). 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements and oral testimony during his hearings with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The analytical steps necessary to determine whether referral for extraschedular consideration is warranted is set out in Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of chronic pain associated with his low back disability are contemplated by the schedular rating criteria of DCs 5243.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the low back disability prior to June 13, 2011, and a rating in excess of 40 percent since.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

New and material evidence having been received, the service connection claim for a right shoulder disability is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been received, the service connection claim for a left shoulder disability is reopened.  To this extent only, the appeal is granted.  

Entitlement to a disability rating in excess of 10 percent for a back disability prior to June 13, 2011, and a rating in excess of 40 percent since, is denied.  


REMAND

Concerning the Veteran's claims for service connection for right and left shoulder disability, the findings of the November 2007 VA examiner note a diagnosis of bilateral shoulder tendinitis/limited range of motion.  In the November 2007 examination and subsequent December 2007 addendum, the examiner stated that she was unable to associate any right or left shoulder disabilities with the Veteran's service.  The examiner stated that despite the service treatment record noting bursitis in 1978, the Veteran served until 1991, and she noted that there was no evidence of bony disease shown on x-rays in 1991 or in 2007.  Although to one trained in medicine, this may make clear why current disability is unrelated to the in-service complaints, the logic is not obvious to the layperson.  Additional development in this regard should be sought.  

In May 2011, the Board requested an opinion as to whether the Veteran suffers from a neurological impairment associated with his service connected back disability.  In November 2012, a VA examiner diagnosed the Veteran with mild incomplete paralysis of the sciatic nerve in the right and left lower extremities, but because he did not have the claims file, he could not resolve the question at issued.  This should be corrected.  

Finally, concerning the Veteran's claims for increased ratings for his right and left elbow disabilities, the April 2012 Joint Motion determined that July 2010 VA examination was inadequate for rating purposes.  Specifically, the July 2010 examiner failed to provide all relevant range of motion findings on examination.  As such, the Veteran should be scheduled for another examination to obtain these range of motion findings.

The RO should also obtain and associate with the claims file any relevant VA treatment records dated since February 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional and relevant VA treatment records dated from February 2011 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left elbow disabilities.  The Veteran's claims file should be provided to the examiner. 

The VA examiner should express in degrees the range of motion of the Veteran's right and left elbows and should fully describe any pain, weakness, excess fatigability, and incoordination present in each of the Veteran's elbows during range of motion testing, and express any additional functional loss in terms of additional degrees of limited motion due to these factors. 

3.  The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of all currently diagnosed right and left shoulder disabilities, including bilateral tendonitis.  All indicated tests and studies should be undertaken.  The claims file, should be made available for review of the Veteran's pertinent medical history.  

The examiner should opine whether it is at least as likely as not any diagnosed right and/ or left shoulder disabilities are related to the Veteran's military service, including the treatment for bursitis  in 1978.  If the absence of bony disease shown on X-rays is considered significant, the reason for that should be explained.  In any case, a rationale for any opinion offered should be provided.  If it is not possible to provide the requested opinion without resort to speculation, the reasons for that should be explained.  

4.  Send the c-file to the VA compensation examiner who conducted the November 2012 VA neurological examination.  If, for whatever reason, this examiner is no longer available or able to provide the addendum opinion, then it should be obtained from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-file.  

The designated examiner should determine whether the Veteran's diagnosed mild incomplete paralysis of the sciatic nerve in the right and left lower extremities is due to, the result of, or aggravated by, his service-connected back disability.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


